Quinn, Chief Judge
(concurring):
I have substantial doubts about some parts of the principal opinion. For example, the over-all instruction on reasonable doubt is sufficiently like that in the Crawford case to justify the same conclusion of the absence of any fair risk of prejudice. However, another fundamental issue is present. In my opinion, while the Criminal Investigations Division agent went through the formalities of informing the accused of his rights under Article 31, he effectively precluded the exercise of the accused’s free choice by the manner and *200the circumstance under which he obtained the urine specimen. I, therefore, join in reversing the findings of guilty.